Citation Nr: 0334394	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for the postoperative status, right ankle fracture with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1998 to March 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
by the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned an initial ratings of 10 
percent for low back disability and status postoperative, 
right ankle fracture with degenerative joint disease, 
effective March 20, 2001, after granting service connection 
for these disabilities.  Thereafter, the jurisdiction over 
the case was transferred to the Columbia, South Carolina RO.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issues 
on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As a preliminary matter, the Board notes that the record does 
not reflect that the RO has complied with the notification 
requirements of the VCAA or the implementing regulations.  
Specifically, the RO has not informed the veteran of the 
evidence and information necessary to substantiate his claims 
for higher initial ratings nor has it adequately informed the 
veteran of the proper time frame in which he may submit such 
evidence.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

Specifically, the Board has determined that the report of the 
veteran's most recent VA examination in December 2000 is not 
adequate for rating purposes because it does not address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the Board points out that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating low 
back disability were revised, effective September 23, 2002 
(see 67 Fed. Reg. 54,345-49 (August 22, 2002)) and again 
effective September 26, 2003 (see 68 Fed. Reg. 51,454 (August 
27, 2003)).  

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following action: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 in response to 
his claims for higher initial ratings.  
The RO should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examinations below.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected low back disability.  The 
claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

The examiner should describe the current 
state of the veteran's lumbosacral spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

5.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected right ankle disability.  The 
claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

The examiner should describe the current 
state of the veteran's right ankle, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is in plantar 
flexion or dorsiflexion, or in poor 
weight-bearing position or good weight-
bearing position.  

The examiner should undertake range of 
motion studies of the right ankle, noting 
the exact measurements for dorsiflexion 
and plantar flexion, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain 
and attempt to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

6.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
In evaluating the veteran's service-
connected low back disability, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria.  For 
both issues on appeal, the RO should also 
consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail. 

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




